DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/13/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Restarick (US 4736797) teaches a method for impacting a downhole tool or a stuck component in a wellbore, the method comprising: attaching a jarring tool 10 to a portion of a wireline tool string or a slickline tool string 18, the jarring tool comprising: a main body including a central bore extending therein; an upper connection 12 at a proximal end of the main body for attaching the jarring tool to the portion of the wireline tool string or the slickline tool string; a lower portion 20 at a distal end of the main body; a reciprocating hammer 22 fixed at a first position within the central bore of the main body and including a central aperture extending along a length of the reciprocating hammer; and a release mechanism 38 on the main body for releasing the reciprocating hammer from the first position and allowing reciprocating movement of the reciprocating hammer along the central bore of the main body; applying an over-pull tension to the jarring tool to release the release mechanism, move the reciprocating hammer from the first position, and break the electrical connector; and reciprocatingly moving the reciprocating hammer along the central bore of the main body to impact the downhole tool or the stuck component in the wellbore (figs. 1-3; col. 10-col. 11).  However, wireline 18 itself is the electrical connection that is broken.  Thus, it would not be appropriate to call the wireline as both the claimed wireline and the claimed electrical connector that is broken by pulling tension on the jarring tool.  The other cited prior art of record, whether considered alone or in combination, fails to overcome this deficiency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3674